Citation Nr: 0610733	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04-32 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

2.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral hearing loss.

3.  Entitlement to an effective date prior to the grant of 
service connection for bilateral hearing loss and tinnitus. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1958 to August 
1962.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Boston, Massachusetts, that denied the 
benefits sought on appeal.  

Preliminarily, the Board finds the veteran's claim for an 
initial evaluation in excess of 10 percent for tinnitus 
cannot be adjudicated at this time.  The United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Smith v. Nicholson, No. 01-623 (U.S. Vet. App. April 5, 
2005), that reversed a decision of the Board of Veterans' 
Appeals (Board) which concluded that no more than a single 
10-percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations.  The United States Department of Veterans 
Affairs (VA) disagrees with the Court's decision in Smith and 
is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  As the veteran 
filed his claim in May 2003 and seeks a rating in excess of 
10 percent, his claim is subject to the stay.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of the veteran's tinnitus claim will be resumed.  

In addition, a claim for an earlier effective date for the 
grant of service connection for tinnitus and bilateral 
hearing loss was raised in the veteran's November 2003 Notice 
of Disagreement.  This matter will be addressed in the REMAND 
portion of the decision below.


FINDING OF FACT

The veteran manifests Level II hearing in his right ear and 
Level VI hearing in his left ear.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2005); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Evaluation for Hearing Loss

The veteran essentially contends that the current evaluation 
assigned for his bilateral hearing loss does not accurately 
reflect the severity of the disability.  He says that he is 
unable to understand conversations in normal settings, even 
after second or third attempts.  He reports his livelihood 
from his position as a court security officer is threatened 
by this disability, despite the hearing aid he wears all the 
time.  He also states his condition can be embarrassing and 
hurtful.  The veteran feels his condition warrants more than 
the VA's Schedule for Rating Disabilities (Rating Schedule) 
has to offer and seeks extraschedular consideration.   

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified is 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
VA regulations require that an examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85 (2005).

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  Id.  



Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 



Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average

Puretone Threshold Average
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI




Table VII
Percentage evaluation for hearing impairment (diagnostic code 
6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I


A rating decision of September 2003 granted service 
connection for the veteran's bilateral hearing loss and 
assigned a 10 percent rating pursuant to Diagnostic Code (DC) 
6100.  The Board observes that the veteran has appealed the 
initial evaluation assigned, and as such, the severity of the 
disability is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present. See Fenderson v. West, 12 Vet. App. 119 (1999). 

The veteran was examined by VA in August 2003.  The report 
shows that he exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
10
85
95
51
LEFT
10
65
105+
105+
71

Speech audiometry testing revealed the veteran manifests 
speech recognition ability of 84 percent in his right ear and 
68 percent in his left ear.  He was diagnosed with severe to 
profound high frequency sensori-neural hearing loss above 
2000 Hertz in the right ear, and moderate-severe to profound 
high frequency sensori-neural hearing loss above 1000 Hertz 
in the left ear.  When these values are applied to the 
criteria set forth above in Table VI, the veteran manifests 
Level II hearing in his right ear and Level VI hearing in his 
left ear.  By application of Table VII, this warrants a 10 
percent disability rating.  This evidence does not support an 
increased rating and is against the veteran's claim.   

The veteran was also examined by a private audiologist in 
November 2005 and the audiologist's report is associated with 
the file.  However, the report does not contain the clinical 
findings necessary for consideration under the VA Rating 
Schedule.   Although the veteran's speech discrimination was 
measured, it is unknown whether the results obtained were by 
application of the Maryland CNC controlled speech 
discrimination test.  Further, the exact measurements of the 
veteran's hearing levels at 2000, 3000, and 4000 Hertz are 
unclear from the report.  For these reasons, the November 
2005 examination cannot be considered in this decision. 

The Board has additionally considered whether a higher 
evaluation might be warranted under 38 C.F.R. § 4.86 based on 
exceptional patterns of hearing impairment.  However, the 
August 2003 VA examination does not show that puretone 
thresholds at each of the four specified frequencies was 55 
decibels or more, or that puretone thresholds at 1000 hertz 
was 30 decibels or less and the threshold at 2000 hertz was 
70 decibels or more.  The Board thus concludes that an 
evaluation in excess of the currently assigned evaluation for 
the veteran's bilateral hearing loss is not warranted.

In arriving at the decision in this case, the Board has 
considered the requirements of Fenderson, however, the 
evidence of record shows that the manifestations of his 
service-connected bilateral hearing loss have been consistent 
during the appeal period.  In review of the veteran's 
contentions, the Board also finds that there is no objective 
evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Nor is the veteran's 
disability one excluded from the VA Rating Schedule.  Rather, 
bilateral hearing loss is addressed by DC 6100 and particular 
criteria have been identified in evaluating its severity.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  For all of the above reasons, the veteran's 
claim for an initial rating in excess of 10 percent for 
bilateral hearing loss is denied.

Notification and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2005); 
38 C.F.R. § 3.159 (2005).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in July 2003.  While this notice does not 
provide any information concerning the effective date that 
could be assigned should the current rating be increased, 
Dingess v. Nicholson, No. 01-1917 (U.S. Vet App. Mar 3, 
2006), because the preponderance of the evidence is against 
the veteran's claim for an increased rating for his hearing 
disability, the veteran is not prejudiced by the failure to 
provide him that further information.  Further, he has filed 
an appeal as to the effective date of the original award.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept apprised of 
the RO's actions in this case by way of the Statement of the 
Case, and have been informed of the evidence considered, the 
pertinent laws and regulations, and the rationale for the 
decision reached in denying the claim.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
claim.  Therefore, the Board finds that duty to notify and 
duty to assist have been satisfied.





ORDER

An initial evaluation in excess of 10 percent for bilateral 
hearing loss is denied.


REMAND

In September 2003 the RO granted service connection for the 
veteran's bilateral hearing loss and tinnitus, and awarded a 
10 percent evaluation for each.  In his November 2003 Notice 
of Disagreement, the veteran expressed dissatisfaction with 
these ratings, and also requested that his disabilities be 
assigned an earlier effective date.  He contends that forty 
years that have passed since his military career and that his 
hearing loss has caused a number of problems in both his 
professional and personal lives during that span of time.  

Upon receipt of the Notice of Disagreement in November 2003 
no Statement of the Case (SOC) was issued on the earlier 
effective date claim.  In a case in which a claimant has 
expressed timely disagreement in writing with a rating action 
of the RO, an appeal has been initiated, and the RO must 
issue a Statement of the Case in order to allow the veteran 
to perfect his appeal. The Board must remand this issue to 
the RO for that purpose.  Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).  
Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C. VA will 
notify the veteran if further action is required on his part.

Furnish a Statement of the Case (SOC) to 
the veteran and his representative 
regarding the issue of entitlement to an 
effective date prior to the grant of 
service connection for bilateral hearing 
loss and tinnitus, and give them the 
opportunity to respond thereto.  The 
veteran should be clearly advised of the 
need to submit a substantive appeal 
following the issuance of the Statement 
of the Case in order to complete the 
appeal on this matter.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


